Madsen, C.J.
¶56 (concurring) I agree with the lead opinion that there was sufficient evidence to find an implied threat of force and to support Charles Farnsworth’s conviction based on accomplice liability. I write separately because I agree with the dissent’s conclusion that the plea agreement should have been admitted into evidence and failure to do so amounted to constitutional error. However, because I would hold that the error was harmless beyond a reasonable doubt, I concur in the lead opinion.